Title: To George Washington from Major General Lafayette, 5 January 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

 

dear general
[Valley Forge] the 5 january 1778

As your excellency’s opinion seems to gree with my ideas for ⟨taking⟩ in our service those Non commissioned officers who came with Mister du Coudray, I schall take the liberty of telling you what I know about the matter—how useful they would be in this army is a thing obvious for every body—those ⟨men⟩ join to a pretty great theory the greatest practice of theyr art—security and exactitude attend alwaïs theyr firing, and not only they would be useful by themselves, but they could form our gunners, and sergeants of artillery—in the same time theyr pretentions schould not be so extensive tho’ theyr service could be greater than if you were to take officers of theyr corps—however pretty great advantages schould be proposed to them, because they enjoy in theyr own country both a good state and a flattering consideration—they have been, I believe, disatisfied of Congress ⟨when⟩ sent back—if your excellency would speack to the committee who is to come here, if general Knox was to receive orders of making to them good propositions when it Should be only for a campaign, if mister du plessis (I suppose his business will be soon done) was to engage them, and promise them in my name that I schould take care of ’em, perhaps they coudd be induced to stay with us, and it would be a good acquisition—it is useless to have so many field pieces if they are not so used as they ought to be.
I did not hear any thing about Mr Connway’s business since three days, but that he has proposed to Congress an expedition against St augustin, with troops raised in europe—as soon as my cloathes will be here I schall make out a waïst coat and every other part of the drest, to show it to your excellency.
the guards are so badly attended to that I think your excellency will be obliged to make a general order, about every thing which is to be done since the moment where a guard arrive upon the parade till this ⟨where⟩ they go off from duty—what if the officers do not know what they are to do and the service is done in many different ways—attending ponctually the parade with men as clean as they can be, filing off in a good order before the general officer, relieving the other guards in a proper manner, sending an orderly man to know where are, the picquets laying arround one or at most two fires without pulling down theyr cloathes, neither allowing any fire to theyr centrys, reconnoïtring those who come in camp principally when numerous by a corporal and four men, and for the centrys challenging in the night, and in day time schouldering theyr arms for any officer or troop who pass by, and presenting them to general officers, are things which I take the liberty of

mentionning to your excellency; because I have seen myself several faults of all those points, and it has been answered to me by officers and soldiers that did not know what they were to do.
give me leave to mention to you a thing which I have thaught of and could be perhaps attended with advantages—There are in your army some scattered frenchmen who tho’ they fight very well in the moment of an action are however troublesome to theyr officers and undisciplined beyhond all expressions—they excuse themselves their desobediency to the orders, by telling that they do’nt understand what is told to them—they will never be kept by theyr officers and perhaps they will spoil the others—but if they were collected in a body, and under some officer of them could speack with them they would be quiete and disciplined and I thing some advantage schould arise from that arrangement—when the fight is over theyr officers do not know what to do with them—I wishoud to give them ⟨to⟩ that little french officer who was in the northen army and whom I can answer for, as an honest man and a good officer—they schould have whatever denomination you would think proper, corps, regiment, compagny, but connexed to a division or rather to morgan’s corps but not independant, for a military independant schould ruin the civil one—as that officer is neither an imprudent neither a young man I could answer for the discipline and good order of that corps if not indepindant I would take care myself of theyr conduct—my reason in speacking so is that I do not like to see any michief done in this country by french men, and I am sure if that measure is not taken that I schall have alwaïs the disagreement to hear from every where in any instances of undiscipline and libertinage by those scattered men—I do not inclose the canadians compagnies of Colonel hazen in my project. I am alwaïs affraïd that our reinforcements will not arrive soon enough—collecting, inoculating marching them, and the whole attended with many deliberations of Congress of the several states, &c. &c. will all that be done for begining an early campaign, for not only our interest but even the want of provisions will chace us very early from this place—I had entertained the idea that this country was more plentifull than it is.
do’nt you think, Sir, that if we have a very large army as I hope we schall, and I think we must absolutely, that a quarter master general with the rank of general officer with a considerable departement as in the european armys schould not be very useful—I pray it schould be a man who would have been in europe in the staff of big armies.
is it not very importune ⟨And⟩ even very impertinent to lay before you my young and unexperienced ideas about what is to be done? but if they are unjudicious and unaccepptable, I hope ⟨At least⟩ that you will not miss the sentiment which dictate them—I am very far from

thinking myself able to give any advice in this army, but I dare hope that my warmest wishes for the good and right could inspire me sometimes with some tolerable ideas, and as I have no pretentions in it I’l see myself deceived by false ones without being surprised at all.
I am just now coming from the parade, where a french officer who has been ⟨these⟩ past days in lancaster, told me that there are to be heard the most extroardinary, and indecent things about the present busineses—they speack of conway as a man sent by heaven for the liberty and happiness of america—he told so to them and they are fools enough as to believe it—he has desired Congress to send him as ⟨an⟩ ambassader to france or as commandier in chief in georgia in case he could not stay in this army to superintend it.
I am very glad to hear that Colonel ⟨pickering⟩ is in the board of war because he is an honest man, I wish he could have strengths enough as to oppose himself to the factions. With the varmest affection and greatest respect I have the honor to be dear general Your excellency’s the most obedient servant

the marquis de lafayette


I have not been to head quarters by fear of troubling you, and I schall have the honor of wraïting to morrow your excellency.

